                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



DAVID McCUTCHEON, individually and
as representative of the requested class,

                      Plaintiff,
                                                   Case No. 18-CV-1202 MV-JHR
v.
                                                   ANSWER OF DEFENDANTS
COMMUNICATIONS WORKERS OF                          COMMUNICATIONS WORKERS OF
AMERICA (CWA), LOCAL 7076;                         AMERICA, LOCAL 7076;
COMMUNICATIONS WORKERS OF                          COMMUNICATIONS WORKERS OF
AMERICA, AFL-CIO, CLC; PAMELA                      AMERICA, AFL-CIO, CLC TO
D. COLEMAN, in her official capacity as            PLAINTIFF’S SECOND AMENDED
Director of the New Mexico State Personnel         COMPLAINT
Office.

                      Defendants.




 ANSWER OF DEFENDANTS COMMUNICATIONS WORKERS OF AMERICA, AFL-
    CIO, CLC AND CWA LOCAL 7076 TO SECOND AMENDED COMPLAINT

       1.      Paragraph 1 states legal conclusions to which no response is required. To the

extent that a response is required, Communications Workers of America, AFL-CIO, CLC

(“CWA”) and CWA Local 7076 (hereinafter, “Union Defendants”) deny the allegations of

Paragraph 1.

       2.      Union Defendants deny all allegations of Paragraph 2.

       3.      Union Defendants admit that, according to their records, Plaintiff McCutcheon is

a public employee of the State of New Mexico and is a member of the employee bargaining unit

exclusively represented by CWA Local 7076.


                                               1
       4.      Union Defendants admit that, according to their records, Plaintiff McCutcheon

signed a dues deduction authorization form. Union Defendants deny all other allegations of

Paragraph 4.

       5.      Union Defendants admit that, according to their records, from approximately

September 28, 2018 to December 3, 2018, the State deducted union dues from Plaintiff

McCutcheon’s paychecks. Union Defendants deny all other allegations of Paragraph 5.

       6.      Paragraph 6 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 6.

       7.      Union Defendants admit that, prior to April 29, 2019, Article 4, Section 1c of the

collective bargaining agreement between CWA Local 7076 and the State permitted a union

member to revoke authorization for union dues deductions only “during the first two (2) full

calendar weeks of December of any year that [the] Agreement is in effect.” Union Defendants

deny all other allegations of Paragraph 7.

       8.      Paragraph 8 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 8.

       9.       Union Defendants admit that Plaintiff purports to bring his case under 42 U.S.C.

§ 1983 and on behalf of himself and others similarly situated. Union Defendants admit that

Plaintiff’s Second Amended Complaint seeks all of the purported relief listed as parts (a) to (j) of

Paragraph 9. Union Defendants deny all liability to Plaintiff and deny that Plaintiff is entitled to

any relief sought in this action, and on that basis deny all other allegations of Paragraph 9.

       10.     Union Defendants admit that Plaintiff purports to bring this case under 42 U.S.C.

§ 1983 and the First and Fourteenth Amendments of the U.S. Constitution. Union Defendants


                                                  2
deny all liability to Plaintiff and deny that Plaintiff is entitled to any relief sought in this action,

and on that basis deny all other allegations of Paragraph 10.

        11.     Union Defendants admit that Plaintiff purports to bring this case under the

constitution and laws of the United States and purports to bring a claim for redress as described

in 28 U.S.C. § 1343, therefore this Court has subject matter jurisdiction except that Union

Defendants deny that Plaintiff’s claims are justiciable.

        12.     Union Defendants deny that Plaintiff’s action states an actual case or controversy.

Union Defendants admit that Plaintiff purports to seek a declaration of his rights under the

Constitution of the United States. The remaining allegations in Paragraph 12 state a legal

conclusion to which no response is required. To the extent that a response is required, Union

Defendants deny the remaining allegations of Paragraph 12.

        13.     Union Defendants admit the allegations of Paragraph 13.

        14.     Union Defendants admit the allegations of Paragraph 14.

        15.     Union Defendants admit the allegations of Paragraph 15.

        16.     Union Defendants admit the allegations of Paragraph 16.

        17.     Union Defendants admit that Pamela D. Coleman is the Director of the New

Mexico State Personnel Office (“SPO”). Union Defendants admit that SPO is a state

government agency that provides personnel administration to New Mexico State employees in

accordance with the New Mexico Personnel Act. Union Defendants lack information and belief,

and on that basis deny all other allegations of Paragraph 17.

        18.     Union Defendants admit that, according to CWA Local 7076’s records, Plaintiff

McCutcheon is an employee of the State of New Mexico Department of Information


                                                    3
Technology, a government agency of the State of New Mexico. Union Defendants lack

information and belief, and on that basis deny all other allegations of Paragraph 18.

       19.     Union Defendants admit that, according to CWA Local 7076’s records, Plaintiff

McCutcheon was moved to a non-bargaining unit position in June of 2008, and then moved back

to a bargaining unit position on September 26, 2016. Union Defendants admit that, according to

CWA Local 7076’s records, while Plaintiff was in the non-bargaining unit position, he did not

pay dues or fair share fees. Union Defendants lack information and belief, and on that basis

deny all other allegations of Paragraph 19.

       20.     Union Defendants lack information and belief, and on that basis deny the

allegations of Paragraph 20.

       21.     Union Defendants admit that, according to CWA Local 7076’s records, Plaintiff

McCutcheon completed and signed both a CWA Membership Application and an Authorization

of Deduction from Salary Equivalent Union Dues on April 21, 2017. Union Defendants deny all

other allegations of Paragraph 21.

       22.     Union Defendants admit that the “Membership Application” section of the card

that Plaintiff McCutcheon signed on April 21, 2017, states “Yes, I want Communications

Workers of America to be my collective bargaining representative, and I accept membership in

the Union. I authorize you to deduct Union dues from my pay and send them to CWA.”

       23.     Union Defendants admit that the “Authorization of Deduction from Salary

Equivalent Union Dues” section of the card, which Plaintiff McCutcheon signed on April 21,

2017, includes the quoted language.

       24.     Union Defendants refer the Court to the language of the membership application


                                                 4
and dues authorization, which speaks for itself, and otherwise deny the allegations of Paragraph

24.

        25.     Union Defendants admit that, until the decision in Janus v. AFSCME Council 31,

138 S.Ct. 2448 (2018) issued on June 27, 2018, pursuant to New Mexico state law and the terms

of the collective bargaining agreement, all bargaining unit employees – including Plaintiff

McCutcheon – could choose either to voluntarily join the union and pay dues in exchange for

membership rights and benefits, or decline to join the Union and pay a portion of fair share fees

for the cost of activities directly related to the Union’s core representational responsibilities, i.e.,

collective bargaining, contract administration and grievance adjustment. Union Defendants

admit that Plaintiff was a Union member. Union Defendants deny all other allegations of

Paragraph 25.

        26.     Union Defendants deny all allegations of Paragraph 26.

        27.     Union Defendants deny all allegations of Paragraph 27.

        28.     Union Defendants admit that Plaintiff McCutcheon’s dues deductions ceased after

June 27, 2018. Union Defendants admit that dues deducted from Plaintiff pursuant to his union

membership agreement prior to June 27, 2018 were not returned to Plaintiff. Union Defendants

deny all other allegations of Paragraph 28.

        29.     Union Defendants admit that, according to CWA Local 7076’s records, Plaintiff

McCutcheon requested in writing to resign his union membership and terminate his dues

deductions on July 7, 2018. Union Defendants admit that CWA Local 7076 responded to

Plaintiff that his membership resignation request was submitted for processing. Union

Defendants lack information and belief, and on that basis deny the allegation that Plaintiff


                                                   5
expended his own personal funds to pay for the cost of mailing his request to the Union. Union

Defendants deny all other allegations of Paragraph 29.

       30.     Union Defendants admit that, in September 2018, the State of New Mexico

resumed deducting dues from Plaintiff McCutcheon’s wages, pursuant to his signed membership

and dues deduction authorization agreement alleged in Paragraph 21. Union Defendants admit

that the amount of dues deducted from Plaintiff’s wages was $31.38 per paycheck from

September 2018 until December 2018. Union Defendants lack information and belief, and on

that basis deny the allegation that Plaintiff expended his own personal funds to pay for the cost

of mailing his written dues authorization revocation notice. Union Defendants deny all other

allegations of Paragraph 30.

       31.     Union Defendants admit that, prior to April 29, 2019, the collective bargaining

agreement in effect between Local 7076 and the State contained the quoted language in

Paragraph 31. Union Defendants deny all other allegations of Paragraph 31.

       32.     Union Defendants admit that, prior to April 29, 2019, the collective bargaining

agreement contained the quoted language in Paragraph 31. Union Defendants refer the Court to

the language of the collective bargaining agreement, which speaks for itself, and otherwise deny

the allegations of Paragraph 32.

       33.     Union Defendants deny all allegations of Paragraph 33.

       34.     Union Defendants deny all allegations of Paragraph 34.

       35.     Paragraph 35 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 35.

       36.     Union Defendants admit that Plaintiff purports to bring this case as a class action


                                                 6
pursuant to Fed. R. Civ. P. 23. Union Defendants deny liability to Plaintiff, the alleged classes,

and any class members, and deny that certification of any class or classes is proper, and on that

basis deny all other allegations of Paragraph 36.

       37.     Union Defendants deny liability to Plaintiff, the alleged classes, and any class

members, and deny that certification of any class or classes is proper, and on that basis deny all

other allegations of Paragraph 37.

       38.     Union Defendants deny that the putative classes are sufficiently numerous that

joinder would be impracticable. Union Defendants further deny liability to Plaintiff, the alleged

classes, and any class members, and deny that certification of any class or classes is proper, and

on that basis deny all other allegations of Paragraph 38.

       39.     Union Defendants deny that there are common questions of law or fact as to all

members of the putative classes. Union Defendants further deny liability to Plaintiff, the alleged

classes, and any class members, and deny that certification of any class or classes is proper, and

on that basis deny all other allegations of Paragraph 39.

       40.     Union Defendants deny that Plaintiff McCutcheon has claims that are typical of

the putative “Full Dues” class. Union Defendants deny that the defenses to Plaintiff’s claims are

common or typical. Union Defendants further deny liability to Plaintiff, the alleged classes, and

any class members, and deny that certification of any class or classes is proper, and on that basis

deny all other allegations of Paragraph 40.

       41.     Union Defendants deny that Plaintiff McCutcheon has claims that are typical of

the putative “Dues Revocation” class. Union Defendants deny that the defenses to Plaintiff’s

claims are common or typical. Union Defendants further deny liability to Plaintiff, the alleged


                                                    7
classes, and any class members, and deny that certification of any class or classes is proper, and

on that basis deny all other allegations of Paragraph 41.

       42.     Union Defendants deny that Plaintiff McCutcheon can fairly and adequately

represent the interests any putative class. Union Defendants lack information and belief, and on

that basis, deny that Plaintiff has no conflict nor interest antagonistic to other putative class

members. Union Defendants further deny liability to Plaintiff, the alleged classes, and any class

members, and deny that certification of any class or classes is proper, and on that basis deny all

other allegations of Paragraph 42.

       43.     Union Defendants lack information and belief, and on that basis, deny the

allegations of Paragraph 43. Union Defendants further deny liability to Plaintiff, the alleged

classes, and any class members, and deny that certification of any class or classes is proper, and

on that basis also deny the allegations of Paragraph 43.

       44.     Union Defendants further deny liability to Plaintiff, the alleged classes, and any

class members, and deny that certification of any class or classes is proper, and on that basis

deny all allegations of Paragraph 44.

       45.     Union Defendants deny that the putative “Full Dues” and “Dues Revocation”

classes are maintainable under Fed. R. Civ. P. 23(b)(1)(A). Union Defendants further deny

liability to Plaintiff, the alleged classes, and any class members, and deny that certification of

any class or classes is proper, and on that basis deny all other allegations of Paragraph 45.

       46.     Union Defendants deny that the putative “Full Dues” and “Dues Revocation”

classes are maintainable under Fed. R. Civ. P. 23(b)(1)(B). Union Defendants further deny

liability to Plaintiff, the alleged classes, and any class members, and deny that certification of


                                                   8
any class or classes is proper, and on that basis deny all other allegations of Paragraph 46.

       47.     Union Defendants deny that the putative “Full Dues” and “Dues Revocation”

classes are maintainable under Fed. R. Civ. P. 23(b)(2). Union Defendants further deny liability

to Plaintiff, the alleged classes, and any class members, and deny that certification of any class or

classes is proper, and on that basis deny all other allegations of Paragraph 47.

       48.     Union Defendants deny that the putative “Dues Revocation” class is maintainable

under Fed. R. Civ. P. 23(b)(3). Union Defendants further deny liability to Plaintiff, the alleged

classes, and any class members, and deny that certification of any class or classes is proper, and

on that basis deny all other allegations of Paragraph 48.

       49.     Union Defendants deny that “[t]he Dues Revocation class action” is superior to

other available methods for adjudicating the present controversy. Union Defendants further deny

liability to Plaintiff, the alleged classes, and any class members, and deny that certification of

any class or classes is proper, and on that basis deny all other allegations of Paragraph 49.

       50.     Union Defendants reincorporate their responses to Paragraphs 1-49 of the Second

Amended Complaint.

       51.     Paragraph 51 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 51.

       52.     Paragraph 52 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 52.

       53.     Paragraph 53 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 53.

       54.     Paragraph 54 states legal conclusions to which no response is required. To the


                                                  9
extent that a response is required, Union Defendants deny all allegations of Paragraph 54.

       55.     Union Defendants deny all allegations of Paragraph 55.

       56.     Union Defendants deny all allegations of Paragraph 56.

       57.     Paragraph 57 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 57.

       58.     Paragraph 58 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 58.

       59.     Union Defendants deny all allegations of Paragraph 59.

       60.     Union Defendants deny all allegations of Paragraph 60.

       61.     Paragraph 61 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 61.

       62.     Paragraph 62 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 62.

       63.     Paragraph 63 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 63.

       64.     Paragraph 64 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 64.

       65.     Paragraph 65 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 65.

       66.     Union Defendants deny all allegations of Paragraph 66.

       67.     Paragraph 67 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 67.


                                               10
       68.     Paragraph 68 states legal conclusions to which no response is required. To the

extent that a response is required, Union Defendants deny all allegations of Paragraph 68.

       69.     Union Defendants deny all allegations of Paragraph 69.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

                                     (Failure to State a Claim)

       Plaintiff fails to state a claim on which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

                                      (Statute of Limitations)

       Plaintiff’s claim is barred in part by the statute of limitations.

                              THIRD AFFIRMATIVE DEFENSE

                                            (Good Faith)

       Plaintiff’s claim is barred, in whole or in part, because Union Defendants acted in good

faith based on the law in effect at the time.

                             FOURTH AFFIRMATIVE DEFENSE

                                       (Equitable Defenses)

       Plaintiff’s claim is barred, in whole or in part, by the doctrines of estoppel, waiver,

consent, unclean hands, and/or unjust enrichment.

                               FIFTH AFFIRMATIVE DEFENSE

                                                (Contract)

       Plaintiff’s claim is barred, in whole or in part, by a valid and enforceable contract. Any

finding of liability would result in unjust enrichment to Plaintiff.


                                                   11
                             SIXTH AFFIRMATIVE DEFENSE

                                (Mootness – Injunctive Relief)

       Plaintiff’s demand for injunctive relief is moot because the Union and the State have

already terminated dues deduction from Plaintiff, and because CWA Local 7076 and the State of

New Mexico have entered into a Memorandum of Understanding (“MOU”) replacing and

superseding the terms of Article 4, section 1a and 1c of the collective bargaining agreement.

                           SEVENTH AFFIRMATIVE DEFENSE

                                (Mootness – Declaratory Relief)

       Plaintiff’s demand for declaratory relief is moot because the Union and the State have

already terminated dues deduction from Plaintiff, and because CWA Local 7076 and the State of

New Mexico have entered into a Memorandum of Understanding (“MOU”) replacing and

superseding the terms of Article 4, section 1a and 1c of the collective bargaining agreement.

                            EIGHTH AFFIRMATIVE DEFENSE

  (Mootness – Compensatory Damages – Plaintiff and Putative “Dues Revocation” Class)

       Plaintiff’s demand for compensatory damages on behalf of himself and the putative

“Dues Revocation” class is moot because the Union has mailed full, unconditional refunds to all

known persons in the bargaining unit, including Plaintiff, who attempted to terminate their dues

deduction authorization prior to the revocation window period and subsequently terminated dues

deductions during the December 2018 window period, for the amount of any dues deducted

between the date that they requested to terminate deductions and the revocation window period.




                                               12
                              NINTH AFFIRMATIVE DEFENSE

                                       (Non-Retroactivity)

       Plaintiff’s claim for monetary relief is barred because the Supreme Court’s decision in

Janus v. AFSCME Council 31 does not apply retroactively.

                             TENTH AFFIRMATIVE DEFENSE

                                         (No State Action)

       Plaintiff’s claim is barred, in whole or in part, because there is no state action.

                           ELEVENTH AFFRMATIVE DEFENSE

                                 (Lack of Case or Controversy)

       Plaintiff’s claim is barred, in whole or in part, because there is no live case or

controversy.

                         THIRTEENTH AFFIRMATIVE DEFENSE

                                    (Accord and Satisfaction)

       Plaintiff’s claim is barred, in whole or in part, by the doctrine of accord and satisfaction.

                         FOURTEENTH AFFIRMATIVE DEFENSE

                        (Failure to Exhaust Administrative Remedies)

       Plaintiff’s claim is barred, in whole or in part, by failure to exhaust administrative

remedies, including but not limited to remedies available through the Public Employee Labor

Relations Board.

                          FIFTEENTH AFFIRMATIVE DEFENSE

                             (Deductions Authorized by State Law)

       Plaintiff’s claim is barred, whole or in part, by state law, including but not limited to


                                                 13
NMSA 1978, § 10-7E-17(C), which authorizes the deductions at issue.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

 (Class Action not Maintainable Under Federal Rule of Civil Procedure 23 – “Full Dues”

                                               Class)

       The claims alleged in the Second Amended Complaint on behalf of the putative “Full

Dues” class may not be properly certified or maintained as a class action. The claims in the

Second Amended Complaint may not be properly certified because the putative class members

are not readily ascertainable. This case is not appropriate for class treatment because the class is

not sufficiently numerous as to make joinder impracticable. Plaintiff is not an appropriate class

representative because his claims are not common and/or typical of the claims of the purported

class members, which are subject to numerous individualized defenses. The claims in the

Second Amended Complaint are inappropriate for class treatment because there are no common

questions of law or fact, the alleged common questions do not predominate over individual

issues raised by the claims in the Second Amended Complaint, and Plaintiff, and his counsel,

would not adequately represent the putative class members. This case is not appropriate for class

treatment because class treatment is not the superior method for resolving the alleged claims.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

    (Class Action Not Maintainable Under Federal Rule of Civil Procedure 23 – “Dues

                                       Revocation” Class)

       The claims alleged in the Second Amended Complaint on behalf of the putative “Dues

Revocation” class may not be properly certified or maintained as a class action. The claims in

the Second Amended Complaint may not be properly certified because the putative class


                                                 14
members are not readily ascertainable. This case is not appropriate for class treatment because

the class is not sufficiently numerous as to make joinder impracticable. Plaintiff is not an

appropriate class representative because his claims are not common and/or typical of the claims

of the purported class members, which are subject to numerous individualized defenses. The

claims in the Second Amended Complaint are inappropriate for class treatment because there are

no common questions of law or fact, the alleged common questions do not predominate over

individual issues raised by the claims in the Second Amended Complaint, and Plaintiff, and his

counsel, would not adequately represent the putative class members. This case is not appropriate

for class treatment because class treatment is not the superior method for resolving the alleged

claims.

                            ADDITIONAL AFFIRMATIVE DEFENSES

          The Union Defendants reserve the right to amend their answer to assert additional

affirmative defenses based on further investigation and discovery.



          WHEREFORE, the Union Defendants pray that the Court:

   1. Deny Plaintiff’s requests for class certification as to the putative “Full Dues” class, the

          putative “Dues Revocation” class, and, as to each of them, appointment of Plaintiff as

          class representative of either putative class, and appointment of Plaintiff’s attorneys as

          class counsel for either putative class.

   2. Deny Plaintiff any relief and enter judgment in favor of the Unions.

   3. Award the Unions their costs and attorneys’ fees.

   4. Award the Unions such other and further relief as is just and proper.


                                                     15
Dated: May 30, 2019   Respectfully submitted,

                             /s/ Eileen B. Goldsmith
                      Shane C. Youtz
                      shane@youtzvaldez.com
                      Stephen Curtice
                      stephen@youtzvaldez.com
                      James A. Montalbano
                      james@youtzvaldez.com
                      YOUTZ & VALDEZ, P.C.
                      900 Gold Avenue S.W.
                      Albuquerque, NM 87102
                      (505) 244-1200 – Telephone
                      Scott Kronland (pro hac vice)
                      skronland@altshulerberzon.com
                      Eileen B. Goldsmith (pro hac vice)
                      egoldsmith@altshulerberzon.com
                      Stefanie Wilson (pro hac vice)
                      swilson@altshulterberzon.com
                      ALTSHULER BERZON LLP
                      177 Post Street Suite 300
                      San Francisco, CA 94108
                      (415) 421-7151 – Telephone
                      Stanley M. Gosch (pro hac vice)
                      stan@rosenblattgosch.com
                      ROSENBLATT & GOSCH, PLLC
                      8085 East Prentice Avenue
                      Greenwood Village, CO 80111
                      (303) 721-7399 – Telephone
                      Attorneys for Defendants Communications Workers
                      of America, Local 7076, and Communications
                      Workers of America




                        16
                                 CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing pleading was electronically filed and
served through the CM/ECF system this 30th day of May, 2019, on all registered parties.

Colin L. Hunter
Barnett Law Firm
1905 Wyoming Blvd. NE
Albuquerque, New Mexico 87112
colin@theblf.com

Milton L. Chappell
Ángel J. Valencia
National Right to Work Legal Defense Foundation, Inc.
8001 Braddock Road, Suite 600
Springfield, VA 22160
mlc@nrtw.org
ajv@nrtw.org
Attorneys for Plaintiff David McCutcheon

Lawrence M. Marcus
Park & Associates, LLC
3840 Masthead St., NE
Albuquerque, NM 87109
lmarcus@parklawnm.com
Attorney for Defendant Pam Coleman


By:    /s/ Eileen B. Goldsmith
       Eileen B. Goldsmith




                                                17
